 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
     DIANE M. STACEY,
11                                                       Case No.: 2:19-cv-00274-GMN-NJK
            Plaintiff(s),
12                                                                      Order
     v.
13                                                                  [Docket No. 8]
     NATIONSTAR MORTGAGE, LLC, et al.,
14
            Defendant(s).
15
16         Pending before the Court is Defendants’ motion to stay discovery pending resolution of
17 their motion to dismiss. Docket No. 8; see also Docket No. 5. A response shall be filed no later
18 than March 13, 2019, and any reply shall be filed no later than March 15, 2019.
19         IT IS SO ORDERED.
20         Dated: March 8, 2019
21                                                            ______________________________
                                                              Nancy J. Koppe
22                                                            United States Magistrate Judge
23
24
25
26
27
28                                                 1
